MARTIN, Judge.
The trial court charged that the jury could find defendant guilty of the crime of possession of L.S.D. with intent to distribute, guilty of possession of L.S.D. but without the intent to distribute, or not guilty. Defendant argues that simple possession of L.S.D. is a separate and distinct crime from possession of L.S.D. with intent to distribute, and, therefore, it was error to charge on simple possession of L.S.D. In State v. Aikens, 22 N.C. App. 310, 206 S.E. 2d 348 (1974), aff'd, 286 N.C. 202, 209 S.E. 2d 763 (1974), defendant was charged with possession of heroin with the intent to deliver, and this Court *142held that it was not error for the trial court to instruct the jury that defendant could be found guilty of possession with intent to distribute, or guilty of simple possession, or not guilty. In Aikens, supra, at 312, Judge Morris reasons that “[i]t is impossible to possess a controlled substance with intent to distribute without having first possessed it, either actually upon the person or constructively, with the possible exception of a conspiracy or aiding and abetting.” L.S.D., like heroin, is a controlled substance under Schedule I of G.S. 90-89. Defendant’s assignment of error on this point is overruled.
We have carefully considered defendant’s remaining assignments of error and find them to be without merit.
No error.
Chief Judge Brock and Judge Morris concur.